Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	This application is a Continuation Application of PCT/JP2018/024074, filed 06/26/2018; which has foreign priority claimed to foreign application filed in JAPAN as:
-  JAPAN 2017-151533, filed on 08/04/2017.
2)	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested.
SUB-MOUNT FOR SEMICONDUCTOR LASER ON HEAT-ASSISTED MAGNETIC RECORDING DEVICE.
3)	The I.D.S filed 01/31/2020 has been considered by the Examiner.  However, the foreign document(s), if they have been submitted without English translation, are considered to the extent that could be understood from the English Abstract and the drawings.
Form PTO-1449 or PTO/SB/08 is/are attached herein.
4)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a). As reiterated by the Supreme Court in KSR, the framework for the objective analysis for determining obviousness under 35 U.S.C. 103 is stated in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Obviousness is a question of law based on underlying factual inquiries. The factual inquiries enunciated by the Court are as follows:
(A) Determining the scope and content of the prior art;
(B) Ascertaining the differences between the claimed invention and the prior art; and
(C) Resolving the level of ordinary skill in the pertinent art;
6)	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1,2,5,7,9,10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over TSUCHIYA et al (JP 2016-103564) and MATSUKI (JP 2010-010514).
TSUCHIYA et al discloses a submount comprising a substrate including a first surface on which an element is mounted (Fig.1, mounting surface 202), wherein the substrate includes a second surface that is disposed in a first direction in an in-plane direction of the first surface and substantially perpendicular to the first surface (a substrate 200 has a substantially cubic shape and has a bonding surface 201, corresponding to "second surface" in the present application, a third surface that is substantially perpendicular to the first surface and the second surface and a fourth surface that is substantially perpendicular to the first surface and the second surface and is opposed to the third surface (Fig.1, surface 203 on both side is perpendicular to 202), a fifth surface that is substantially perpendicular to the second surface, the third surface, and the fourth surface and is opposed to the first surface (Fig.1, bottom surface of 204), a sixth surface that is opposed to the second surface (Fig.1, the other surface opposed 201), a first notch part that is provided in a portion at which the second surface and the third surface are adjacent to each other and a second notch part that is provided in a portion at which the second surface and the fourth surface are adjacent to each other (Fig.1, first/second notch 205), except that the notch is 90° rather than curved surface. MATSUKI from the same field teaches a method for manufacturing a semiconductor device, in which, when dividing a scribe region sea of a semiconductor substrate 10s by means of a dicing process, a dicing blade DB in which the tip section has a semicircular cross-sectional shape is brought into contact with the central section of the scribe region sea, and a semicircular recess notch is formed on the surface of the scribe region sea of the semiconductor substrate 10s (see figures 7(a)-7(c), the curved surface notch at 19h separates semiconductor substrate 10s). Since the method as taught by MATSUKI is old and widely used in the art, anyone with ordinary skill could have to combine the elements as claimed by known method, and that in combination, each element merely performs the same function as it does separately. The results of the combination would have been predictable and resulted in modifying the invention of TSUCHIYA et al to include curved notch as disclosed by MATSUKI allowing tensile force at a specific position will be suppressed. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
As to claim 2, TSUCHIYA et al shows the first notch part has a seventh surface that is substantially parallel to the second surface in proximity to the third surface (Fig.1, notch 205 on bothe side is parallel to 201).

As to claim 7, it would have been obvious to change the size and shape of cube submount to have an inclined surface with respect to a normal direction with acute angle since changing the sizes and shapes of an element/device has been recognized to be within the level of skill in the art.
As to claims 9,10 and 14, it would have been obvious to use solder film for bonding semiconductor laser to sub-mount since this technique is old and widely used in the art (for example, see JP 2013-004148, computer translation, paragraphs [0029]). As to claim 10, to position semiconductor laser on any desirable surfaces of sub-mount is within the level of skill in the art. Further, to mount semiconductor laser on slider is old and well known on heat-assisted magnetic recording device (the semiconductor laser normally is mounted on magnetic head/slider).
Claim 15 added to claim 1 the features of solder film patterning on the first surface for mounting semiconductor laser. It would have been obvious to use pattern solder film for bonding semiconductor laser to sub-mount since this technique is old and widely used in the art (for example, see JP 2013-004148, computer translation, paragraphs 
As to claims 16-18, it would have been obvious to lay-out solder film as plurality of separate strip-shaped since the solder film can be any desirable sizes and shapes depends on the design (Nomoto et al, 2003/0165169 teaches solder film can be lay-out in the same manner as that of the p-side electrode, figure 8, electrode 8 is an example).
Claim 19 added to claim 15 the feature of changing the size and shape of cube submount to have an inclined surface with respect to a normal direction with acute angle. It would have been obvious to change the size and shape of cube submount to have an inclined surface with respect to a normal direction with acute angle since changing the sizes and shapes of an element/device has been recognized to be within the level of skill in the art.
Claim 20 is rejected with the same reasons set forth on claim 7 above.
8)	Claims 3,4,6,8 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9)	The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the Examiner believed are the most relevant to the claimed subject matter.  W.L. Gore & Associates, Inc. V. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. Denied. 469 US. 815 (1984). Furthermore, “ the prior art merely disclose of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit or otherwise discourage the solution claimed ....” In re Fulton F.3d 1195, 1201, 73 USPQ 2d 1141, 1146 (Fed. Cir 2004).
10)	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is reminded that in amending in response to a rejection of claims ( if the rejection involves with any applicable arts ), the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR § 1.111(c).
	Form PTO-892 is attached herein.
11)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN Xuan DINH 571-272-7586.  The examiner can normally be reached on MONDAY  to  FRIDAY from 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, STEVEN LIM, can be reached on 571-270-1210.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).












								/TAN X DINH/
Primary Examiner, Art Unit 2688
March 23, 2021